Citation Nr: 1220213	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right above-the-knee amputation (claimed due to broken right ankle with bone spurs).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from May 1962 to April 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision, which denied a claim for service connection for residuals of right ankle sprain, fracture, and bone spurs resulting in right leg (bka) amputation. 

In September 2011, a Travel Board hearing was held before the undersigned at the St. Petersburg, Florida, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the Veteran indicated at the September 2011 hearing that he had submitted a claim for service connection for hearing loss and tinnitus.  The claims file does not reflect that these claims have been adjudicated.  As such, the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right above-the-knee amputation (claimed due to broken right ankle with bone spurs).  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim. 

Specifically, the Veteran asserts that he broke his ankle while running in service, which led to bone spurs.  He asserts that this further resulted in amputation of his right leg.  At the September 2011 hearing, the Veteran reported that the symptoms he experienced on active duty slowly worsened after service over the years.

A review of the service treatment records reveals that the Veteran was noted as having a sprained right ankle in June 1963.  A June 1963 x-ray report revealed chip fracture of talus at site of ligament insertion.

Post-service medical records reveal that the Veteran underwent a right above-knee amputation secondary to ischemic ulcers, right lower leg.  The Veteran was noted in an August 31, 2007, VA discharge summary as having an admission diagnosis of a diabetic foot ulcer and a discharge diagnosis of right above-knee amputation.  A June 2009 VA examination report noted that the Veteran had a right above-the-knee amputation because of a diabetic foot ulcer.

The Board notes that, in Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination. 

In this case, in light of the fact that the Veteran asserted that he had symptoms related to an in-service ankle fracture since his active duty service until his amputation surgery, the Board finds that the Veteran should be provided a VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether his right above-the-knee amputation is etiologically related to his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the Veteran indicated at the September 2011 hearing that he has received private medical treatment from an orthopedic specialist in Gainesville, Florida.  Attempts should be made to obtain these records.  Further, the RO should take this opportunity to obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include treatment records from VA facilities in Tampa, Florida, and Gainesville, Florida, dating back to 2002. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Attempts should be made to obtain any available private medical records from the Gainesville orthopedic specialist referred to at the September 2011 hearing.  Associate any records received, including negative responses, with the claims file. 

3. Schedule the Veteran for an appropriate VA examination for his right above-the-knee amputation.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his right above-the-knee amputation.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right above-the-knee amputation is etiologically related to his active duty service, to specifically include his in-service right ankle sprain or talus fracture. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the statement of the case (SOC) was issued.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision. After the Veteran and his representative have been given time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
	MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

